 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1323 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2010 
Mr. McCotter (for himself, Mr. Lipinski, Ms. Ros-Lehtinen, Mr. Smith of New Jersey, Mr. Pascrell, Mrs. Bachmann, Mr. Tonko, Mr. Franks of Arizona, Mr. Dingell, Ms. Kaptur, and Mr. Wolf) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Commemorating the 70th anniversary of the Katyn massacre. 
 
 
Whereas following the August 24, 1939, signing of the Molotov-Ribbentrop Pact between Nazi Germany and the Soviet Union, a secret agreement to divide Poland between the two countries, Germany and the Soviet Union invaded the Republic of Poland; 
Whereas more than 200,000 members of the Polish military became prisoners of war at the hands of their Soviet aggressors; 
Whereas, on March 5, 1940, the Soviet secret police, the People’s Commissariat for Internal Affairs (NKVD) was directed by Joseph Stalin and other members of the Politburo to carry out a systematic murder of approximately 22,000 Polish military officers, doctors, lawmakers, professors, police officers, and other intelligentsia; 
Whereas between April and May 1940, Polish prisoners of war were transported from internment camps in the Soviet Union to three execution sites in and around the Katyn Forest; 
Whereas, on April 11, 1943, radio stations in Nazi Germany announced the discovery of mass graves of over 4,000 Polish officers in the Katyn Forest who were murdered by a bullet shot in the back of the head; 
Whereas upon learning of this massacre, the Polish government in exile requested the International Red Cross be allowed to investigate this discovery; 
Whereas the Soviet Union refused to allow such an investigation and subsequently broke off diplomatic relations with the Polish government in exile; 
Whereas the Soviet Union repeatedly and deliberately used film footage and other propaganda methods to suppress the truth and accused the Nazis of the massacre; 
Whereas, on September 18, 1951, the House of Representatives established the Select Committee to Conduct an Investigation and Study of the Facts, Evidence, and Circumstances of the Katyn Forest Massacre; 
Whereas, on July 2, 1952, the Committee recommended the Soviets be tried before the International World Court of Justice for committing a crime at Katyn which was in violation of the general principles of law recognized by civilized nations; 
Whereas, on December 22, 1952, the Committee unanimously concluded in its final report that the Soviet NKVD committed the mass murders of the Polish officers and intellectual leaders in the Katyn Forest stating, there has not been a scintilla of proof or even any remote circumstantial evidence presented that could indict any other nation in this international crime; 
Whereas the Soviet Union did not admit responsibility for this atrocity until President Mikhail Gorbachev’s statement on April 13, 1990; 
Whereas since the collapse of the Soviet Union, the government of the Russian Federation has refused to declassify and disclose all of its official records pertaining to the massacre; 
Whereas, on November 30, 2004, the Polish Institute of National Remembrance—Departmental Commission for the Prosecution of Crimes against the Polish Nation initiated its own investigation into the Katyn massacre; 
Whereas the year 2010 marks the 70th anniversary of the Katyn massacre; 
Whereas, on April 7, 2010, Russian Prime Minister Vladimir Putin became the first Russian or Soviet leader to join Polish officials in commemorating the anniversary of the murders; and 
Whereas despite the suppression of Polish freedoms by the Soviet Union during the Cold War, the United States and the Republic of Poland have preserved a strong and important friendship based on shared history and sacrifice: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the lives and legacies of the approximately 22,000 Polish prisoners of war and intelligentsia who were massacred by the Soviet People’s Commissariat for Internal Affairs (NKVD) in and around the Katyn Forest 70 years ago; 
(2)expresses its deepest sympathies to the families of the Katyn victims for their profound loss; 
(3)expresses continued solidarity and unwavering support for the Polish people as they continue to investigate crimes committed against them; 
(4)urges the Government of the Russian Federation to fully declassify and disclose all official records pertaining to the Katyn massacre; and 
(5)urges the Government of the Russian Federation to fully cooperate with any pending investigation or inquiry pertaining to the massacre of Polish prisoners by the Soviet authorities. 
 
